DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adler et al. US 2012/0294611.
Regarding claims 1 and 6, Adler et al discloses in Fig. 2, a method/apparatus of an optical line terminal comprising:
 a processor 202;  and a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform to acquire first information of a type and a format that are dependent 
 	Regarding claim 2, Adler discloses wherein the computer program instructions further perform to output the second information for use in determining the bandwidth allocation and output information representing the bandwidth allocation of the upstream signal allocated to the optical network unit for use in converting the first information into the second information (paragraphs 0034, 0044, 0073, 0080-0081).
 	Regarding claim 3, Adler discloses wherein the first information is information in accordance with a message by which the optical network unit demands permission to transmit the upstream signal (paragraphs 0016, 0020-0021)
 	Regarding claim 4, Adler discloses wherein the computer program instructions further perform to allocate bandwidth to the upstream signal on the basis of a determined bandwidth amount (paragraphs 0021-0022, 0052)
 	Regarding claim 5, Adler discloses wherein the computer program instructions further perform to allocate bandwidth to the upstream signal by using an allocation algorithm that differs for each bandwidth (paragraphs 0022, 0044, 0052, 0061).

 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	 Tanaka et al. U.S. Publication no. 2012/0308228.  Optical line terminal, bandwidth control method and optical network system
b.	 Wey et al. U.S. Publication no. 2018/0332373.  Dynamic capacity allocation in optical communication networks
c. 	Cvijetic et al. U.S. Publication no. 2016/0105376.  Network virtualization and resource allocation for the internet of things

4.	 Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the

from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
12/02/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637